Citation Nr: 0123428	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  01-04 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of zero percent for scars, 
residuals of shell fragment wound to the left (minor) hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active service from January 1956 to April 
1961, and from October 1961 to July 1971.

The veteran has several service-connected disabilities.  His 
disability associated with shell fragment wound of the left 
hand has been rated zero percent.  The rating was based on 
Diagnostic Code 7804, which rates disability from scars based 
on whether a superficial scars is tender or painful by 
objective determination.

During a VA examination in May 2000, the veteran complained 
of stiffness in his left hand.  X-rays of the hand showed 
degenerative changes consistent with osteoarthrosis of the 
distal interphalangeal joints.

The veteran may be awarded separate ratings for distinct 
manifestations associated with the same service-connected 
disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
It does not appear from the record that the RO has considered 
whether the veteran's degenerative osteoarthrosis of the left 
interphalangeal joints is related to his service-connected 
shell fragment wound of the left hand, and if so, whether a 
separate rating is appropriate.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (2001)  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that is his 
responsibility to report for the examination and to cooperate 
in the development of the claim.  The consequences of failure 
to report for VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2000).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
residuals of shell fragment wound to the 
left hand.  The RO should take all 
necessary steps to obtain any pertinent 
records which are not currently part of 
the claims folder and associate them with 
the claims folder.

2.  The veteran should be afforded a VA 
examination.  The examiner should express 
an opinion whether it is as likely as not 
that the veteran's left hand degenerative 
osteoarthrosis is the result of the shell 
fragment wounds to his left hand during 
his service.  In accordance with DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the 
examination report should also cover any 
functional impairment.  The examination 
report must contain range of motion 
studies and considered the regulations 
pertinent to rating disability of the 
fingers and hand.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5255 (2000).

3.  If the veteran can obtain and submit 
evidence which supports his claim, he 
should submit such evidence to the RO.  
If there is evidence that relates to a 
left hand disorder, he must submit that 
evidence.

4.  After undertaking any additional 
indicated development, the RO should 
readjudicate the claim of entitlement to 
a rating in excess of zero percent for 
residuals of shell fragment wound to the 
left hand, including entitlement to a 
separate rating for degenerative 
osteoarthrosis of the left 
interphalangeal joints.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

5.  The RO should comply with the duty to 
assist and notification requirements of 
VCAA.  66 Fed Reg. 45620-45632, to be 
codified as 38 C.F.R. §§ 3.159.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




